Exhibit 10.3

EXECUTION VERSION

LETTER AGREEMENT

This Letter Agreement (the “Agreement”) dated as of August 20, 2015, is made by
and between PARI PHARMA GMBH, a company organized under the laws of Germany
(“PARI”), and RAPTOR PHARMACEUTICALS, INC., a Delaware corporation (“RAPTOR”).

RECITALS

A. PARI GmbH, an affiliate of PARI, and MPEX Pharmaceuticals, Inc. (“MPEX”)
entered into a Development and License Agreement, effective as of February 11,
2006 (the “Development Agreement”). The Development Agreement was subsequently
assigned by PARI GmbH to PARI.

B. RAPTOR is in the process of, either directly or through an affiliate,
acquiring all of the assets and certain obligations of TRIPEX Pharmaceuticals,
LLC, a Delaware limited liability company (“TRIPEX”), including the Development
Agreement (the “Transaction”).

C. RAPTOR and PARI are entering into a new Supply Agreement as a condition of
RAPTOR’s execution of the purchase agreement effecting the Transaction with
TRIPEX.

AGREEMENT

1. This Agreement shall cease to be of any force or effect without any further
action by PARI or RAPTOR if (x) the Transaction is not consummated by RAPTOR and
TRIPEX (the “Closing”) on or before December 31, 2015, or if (y) RAPTOR has not
made the payment to PARI required pursuant to Section 2 below by the date
specified in Section 2 below, except that the provisions of Section 5 below
shall remain in full force and effect. Provided that the Transaction is
consummated and the payment per Section 2 below is made by the date specified in
Section 2 below, RAPTOR and PARI shall enter into and execute, within ten
(10) business days of the Closing, Amendment No. 1 to the Development Agreement,
in the form attached hereto as Appendix 1.

2. Within five (5) business days of the Closing, RAPTOR shall pay PARI in the
amount of Euro [***], which shall constitute payment of the milestone required
pursuant to Section 5.5 (event 4) of the Development Agreement.

3. PARI hereby represents and warrants to RAPTOR as of the date of this
Agreement as follows:

(a) No material breach of the Development Agreement remains uncured as of the
date of this Agreement and, as of the Closing, no payments are due or overdue to
PARI under the Development Agreement except as set forth in Paragraph 2 above.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.



--------------------------------------------------------------------------------

(b) The Third Party License Agreement as defined in Section 1.46 of the
Development Agreement is valid and in full force and effect as of the date of
this Agreement.

(c) The milestone payments required pursuant to Section 5.5, events 1, 2 and 3,
of the Development Agreement have been paid in full.

(d) To PARI’s knowledge, there is no ongoing third party dispute or claim
against PARI with respect to the Device (as defined in the Supply Agreement of
even date herewith).

4. PARI hereby consents to the assignment of all of the rights of TRIPEX and
Mpex Pharmaceuticals, Inc. under the Development Agreement to RAPTOR in
connection with the consummation of the Transaction and agrees not to object to
or take any action to prevent the Transaction.

5. In the event this Agreement and the Supply Agreement of even date herewith
cease to be of any force or effect pursuant to the provisions of this Agreement
and the Supply Agreement (the “Expiration Event”), nevertheless the provisions
of this Section 5 shall remain in full force and effect. Promptly following the
Expiration Event, PARI and RAPTOR shall take all steps necessary, required or
advisable to unwind any and all steps or actions taken by or on behalf of the
parties under this Agreement, the License Agreement and/or the Supply Agreement
and RAPTOR shall promptly reimburse PARI for all costs and expenses (x) incurred
by PARI during the period [***] and (y) related to [***].

6. Miscellaneous.

(a) Governing Law. This Agreement and all amendments thereof shall, in all
respects, be governed by and construed and enforced in accordance with the
internal laws (without regard to principles of conflicts of law) of the State of
Delaware.

(b) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
parties agree to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purpose of such void or unenforceable
provision.

(c) Waiver. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(d) Entire Agreement. This Agreement, together with the Mutual Confidentiality
and Non-Disclosure Agreement entered into by RAPTOR and PARI effective as

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.



--------------------------------------------------------------------------------

of May 13, 2015, and the Supply Agreement of even date herewith, constitutes the
sole and entire agreements of the parties to this Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. This Agreement may not be amended or modified, by course of
dealing or otherwise, except in a writing signed by the parties.

(e) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, provided, however, that neither party hereto may assign any
of its rights or delegate any of its obligations hereunder without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed. Any purported assignment or delegation in violation of this
Section shall be null and void.

(f) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

(Signatures on Next Page)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

PARI PHARMA GMBH     RAPTOR PHARMACEUTICALS, INC. By:  

/s/ Martin Knoch

    By:  

/s/ Ted Daley

  Name:   Dr. Martin Knoch       Name:   Ted Daley   Title:   President      
Title:   Chief Business Officer

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.



--------------------------------------------------------------------------------

APPENDIX 1

Form Amendment No. 1 to Development Agreement

See attached.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.